DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of Claims
Applicant’s election without traverse of Group II, claims 11 and 13-20,  in the reply filed on 9/09/2022 is acknowledged.
Claims 1-3, 6-10, 12, and 21-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/09/2022.
Claims 11 and 13-20 as filed on 6/17/2020 (preliminary amendment) are under examinations in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 as presently pending (amended on 6/17/2020) now depends on non-elected claim 6, which is drawn to a therapeutic composition. Thus, it is uncertain what are components of the therapeutic composition as intended for practicing the elected claim 11 method. Please, amend claim 11 to recite composition components. 
Claims 13-17 as amended on 6/17/2020 are rendered indefinite by unclear and awkward phrasing “the method according to claim 11, wherein the method comprises a method …. “ . It is unclear in what way or how the method for treating mental illness comprises another or one more or a method for treating the same mental illness. This phrasing extends the scope of claim 11 and fails to further limit.  It appears that claims 13-17 were in a better and clearer form before the preliminary amendment because “wherein” clauses were further describing specific mental  illnesses, symptoms or conditions associated with chronic stress of claim 11.  
				              Deposit 
	 Claim 11 and 13-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
At least some of the claims require one of ordinary skill in the art to have access to a specific bacterial strain that is Lactobacillus plantarum strain DSM 32654, DSM 32655 and/or DSM 32721.
Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganisms. The specification does not disclose a repeatable process to obtain the microorganisms and it is not clear from the specification or record that the microorganisms are readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because DSMZ has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection.  
	Notes: deposit receipts  for Lactobacillus plantarum strains DSM 32654, DSM 32655 and DSM 32721 are of record and were filed with papers on 6/17/2020. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 13-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2015/0306157 (Tsai et al).
US 2015/0306157 (Tsai et al) teaches a method for prophylaxis and treatment of mental illness and/or stress associated disorders including anxiety, depression and irritable bowel syndrome by administering to a mammal in need thereof a therapeutic composition comprising strain belonging to Lactobacillus plantarum (abstract, 0012, 0016).
Thus, the cited reference is considered to anticipate the claimed method because it teaches treating the same conditions of the same subject by administration of the same therapeutic bacteria belonging to the same species of Lactobacillus plantarum as encompassed by the claimed method. Please, note that presently pending elected claims 11 and 13-17 are not limited by the use of any specific strains. Thus, the claimed method does nor require specific strain(s). Therefore, the method as presently claimed  is undistinguishable from the cited method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0306157 (Tsai et al).
US 2015/0306157 (Tsai et al) teaches a method for prophylaxis and treatment of mental illness and/or stress associated disorders including anxiety, depression and irritable bowel syndrome by administering a therapeutic composition comprising strain belonging to Lactobacillus plantarum (abstract, 0012, 0016).
Although the cited US 2015/0306157 (Tsai et al) is silent about the use of strains DSM 32654, DSM 32655 and DSM 32721, that are recited in the claims 18-20, the cited reference explicitly acknowledges that there are increasing evidences that lactic acid bacteria (LAB) are able to provide benefic and/or alter host mental state and response to physiological stress (par. 0004). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use various lactic acid bacteria strains of  Lactobacillus plantarum or to substitute the presently claimed strains for the strain in the method of US 2015/0306157 (Tsai et al)  with a reasonable expectation of success in preventing or treating mental illness and/or stress associated disorders because the prior art recognizes lactic acid bacteria (LAB) are able to alter host mental state and response to physiological stress and because the use of strains belonging to lactic acid bacteria Lactobacillus plantarum have been known and used in the prior art for treating mental illness and/or stress associated disorders. This is considered to be a substitution of equivalents.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-24 of co-pending Application 16/954590. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods for preventing and/or treating mental illness and/or associated stress disorders by administering the same Lactobacillus plantarum strains DSM 32654, DSM 32655 and DSM 32721 alone or in combinations. Strain DSM 32721 is not presently recited in the co-pending claims but its use is disclosed in the specification.   
Accordingly, the claimed methods are obvious variants. Therefore, the inventions as claimed are co-extensive.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-10 and 12-25 of co-pending Application 16/954,659. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods for preventing and/or treating mental illness and/or associated stress disorders by administering the same Lactobacillus plantarum strains DSM 32654, DSM 32655 and DSM 32721 alone or in combinations. 
Accordingly, the claimed methods are obvious variants. Therefore, the inventions as claimed are co-extensive.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 6, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653